Citation Nr: 0929029	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to February 1968.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a November 2004 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for posttraumatic stress 
disorder (PTSD), rated 30 percent, and denied service 
connection for bilateral hearing loss.  In a decision issued 
in January 2007, the Board denied the Veteran's claim for an 
increased rating for PTSD and noted in the introduction that 
the issue of service connection for bilateral hearing loss 
was not before the Board because the Veteran had specifically 
limited his appeal to the issue of the proper rating for 
PTSD.  The Veteran appealed that decision to the Court.  A 
September 2008 Court memorandum decision and October 2008 
order affirmed the Board's denial of a rating in excess of 30 
percent for PTSD and vacated the Board's decision regarding 
whether the Veteran's bilateral hearing loss claim was ripe 
for appellate review and remanded that issue for 
readjudication consistent with the instructions outlined in 
its memorandum decision.  

The appeal is REMANDED to the Phoenix VA RO.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Court's September 2008 memorandum decision found that due 
to an internal ambiguity of the Veteran's VA Form 9, 
Substantive Appeal, the Board did not adequately explain its 
conclusion that the Veteran's claim of service connection for 
bilateral hearing loss was not ripe for appellate review.  
The Court noted that while the Veteran had checked the box in 
section 9 on VA Form 9 indicating he had read the statement 
of the case (SOC) and was only appealing certain issues, he 
did not specify in that box what issue(s) he was appealing.  
In section 10 on VA Form 9, which instructs an appellant to 
explain "why I think that VA decided my case incorrectly", 
he discussed why he felt he was entitled to a higher rating 
for PTSD; he did not address the hearing loss claim.  In 
reviewing the Veteran's VA Form 9 on remand and in liberally 
construing it in conjunction with the other evidence of 
record, the Board finds that the evidence is in equipoise as 
to the Veteran's claim of service connection for bilateral 
hearing loss being ripe for appellate review.  As a result, 
the benefit of the doubt must be resolved in the Veteran's 
favor that he properly appealed the claim of service 
connection for bilateral hearing loss; hence, remand is 
required to ensure that the claim is fully developed for 
appellate review. 

The record reflects that the Veteran served as an aerial 
gunner in Vietnam during the Vietnam War.  Service personnel 
records show he received the Combat Aircrew Insignia with 
three stars and participated in over 20 counterinsurgency 
operations while in Vietnam.  Hence, the record reflects that 
the Veteran experienced significant noise exposure during 
service.  

The record does not reflect whether the Veteran has a current 
bilateral hearing loss disability.  The Veteran failed to 
report for a September 2004 VA examination scheduled to 
evaluate his hearing acuity.  In his January 2005 notice of 
disagreement, he explained that he had reported to the 
Prescott VA Medical Center (MC) for the scheduled 
examination, rather than the Phoenix VAMC.  He stated he was 
willing to report for a rescheduled VA examination.  For 
purposes of VA disability claims, whether a Veteran has 
hearing loss disability is determined by specific VA 
regulatory standards; hence, the Veteran should be scheduled 
for a VA audiology examination to assess whether he has a 
current hearing loss disability by VA standards, and, if so, 
to determine the etiology of any hearing loss disability.

The Veteran's May 2004 claim identifies treatment for 
bilateral hearing loss at the Chinle IHS/PHS Indian Health 
Center.  The claims file does not reflect that these records 
were ever requested or secured.  Hence, efforts should be 
made to obtain these records on remand.

Additionally, the appellant was provided with Veterans Claims 
Assistance Act of 2000 (VCAA) notice of what type of 
information and evidence was needed to substantiate his claim 
of service connection for bilateral hearing loss, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Since the case is being remanded anyway, the RO will 
have the opportunity to correct this notice deficiency.  

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the Veteran notice 
regarding the rating of bilateral hearing 
loss and effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

This letter should also ask the Veteran to 
identify any treatment or evaluation he 
has had for bilateral hearing loss and to 
provide any releases necessary to obtain 
records of such treatment or evaluation.  
Of particular interest are treatment 
records from the Chinle IHS/PHS Indian 
Health Center.  The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified by 
the Veteran.  

2.	The RO should arrange for the Veteran 
to be scheduled for an audiological 
evaluation (to include audiometric 
studies) to determine whether he has 
bilateral hearing loss and, if so, its 
likely etiology.  The examiner must review 
the Veteran's claims file in conjunction 
with the examination and must explain the 
rationale for all opinions given.  The 
examiner must respond to the following 
question:  Is it at least as likely as not 
(50 percent or better probability) that 
the Veteran has a hearing loss disability 
by VA standards that is related to his 
service, to include as due to noise 
exposure therein?   

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



